DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response filed on March 8, 2021. Claims 1, 3-9, and 11-14 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments filed March 8, 2021, Examiner withdraws all of the objections and maintains all of the prior art rejections. 

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.

Applicant argues that Lim does not explicitly teach the claim limitation wherein the reference lateral acceleration is proportional to a square of the vehicle speed and the steering angle; see Response at p. 8-9. More specifically, Applicant argues:
That the reference lateral acceleration of Lim cannot be based on a vehicle speed and steering angle, because a preset value is not sufficient. Examiner disagrees. The claim limitation broadly identifies a relationship between the reference lateral 
That, because Lim discloses, in one embodiment, that there is a preset lateral acceleration used to compare with a measured acceleration, that the lateral acceleration cannot be proportional to a square of the vehicle speed. However, the lateral acceleration is always going to be proportional to the square of a vehicle speed, because it is a well-known mathematical relationship. As in Lim [0056] which discloses measuring the lateral acceleration, such lateral acceleration inherently must be proportional to the square of the vehicle speed, as discussed in the previous Office Action. Therefore, Examiner is unpersuaded.
And that, because Lim teaches using a real-time accelerometer sensor, that the lateral acceleration cannot be determined the same way as described in claim 1. Examiner first notes that claim 1 describes proportionalities and relationships between the lateral acceleration, the vehicle speed, and the steering angle rather than defining a method for finding the lateral acceleration as argued by Applicant. Therefore, Examiner is unpersuaded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 1 and 9 recite wherein the reference lateral acceleration is proportional to a square of the vehicle speed and the steering angle. It is unclear whether the square is taken of the vehicle speed and the square is taken of the steering angle or if the square is only taken of the vehicle speed. Examiner interprets the square to relate only to the vehicle speed and suggests that the term “to” be inserted between the terms “and” and “the steering angle.” 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-9, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2018/0009467 (hereinafter, “Lim”).

Regarding claim 1, Lim discloses an apparatus for controlling vehicle steering (see at least [0002]), the apparatus comprising a processor configured to: 
extract a reference lateral acceleration based on a vehicle speed and a steering angle (see at least [0009]); 
determine whether a damping application condition is met based on the reference lateral acceleration and actual lateral acceleration (see at least [0009] and [0015]; the damping application condition is based on the preset lateral acceleration (i.e., reference lateral acceleration) in comparison to a gain value (i.e., a difference between the reference lateral acceleration and the actual acceleration)); and 
when it is determined that the damping application condition is met, control a damping current applied to an electric power steering (EPS) motor (see at least [0002] and [0018]-[0022]; the damping controller, in response to a condition being satisfied alters the damping applied to the power steering motor (i.e., EPS motor)),
wherein the reference lateral acceleration is proportional to a square of the vehicle speed and the steering angle (see at least [0022]; the preset lateral acceleration reference value (i.e., reference lateral acceleration) is inherently proportional to the square of the vehicle speed and the size of the steering angle as it is a well-known physics relationship).

Regarding claim 3, Lim discloses all of the limitation of claim 1. Additionally, Lim discloses wherein the reference lateral acceleration is proportional to a result value generated by substituting the vehicle speed for a preset lateral acceleration gain function and is proportional to the steering angle (see at least [0022]; the vehicle speed and size of the steering angle are each proportional to the preset lateral acceleration reference value (i.e., reference lateral acceleration value), because of a well-known physics relationship, and the function uses the preset lateral acceleration gain function to define the reference lateral acceleration).

Regarding claim 4, Lim discloses all of the limitation of claim 1. Additionally, Lim discloses wherein, when it is determined that the steering wheel is being returned in a state in which the steering wheel is released, the processor is further configured to determine that a damping application condition is met before the steering angle reaches a preset threshold angle (see at least Fig. 3 and [0004]-[0005]; a separate function for assisting the return operation including a return torque (damping) which is implemented once it is determined that the steering wheel has been released).

Regarding claim 5, Lim discloses all of the limitation of claim 4. Additionally, Lim discloses wherein, when an absolute value of the actual lateral acceleration is larger than an absolute value of the reference lateral acceleration by a preset threshold speed or more (see at least Fig. 3 and [0004]-[0005]; a separate function for assisting the return operation including a return torque (damping) which is implemented once it is determined that the steering wheel has been released), the processor is further configured to determine that the steering wheel is released (see at least [0008]; the steering control apparatus (i.e., damping application condition determiner) indicates when the steering wheel is released).

Regarding claim 6, Lim discloses all of the limitation of claim 1. Additionally, Lim discloses wherein the damping current is proportional to a difference between the absolute value of the actual lateral acceleration and the absolute value of the reference lateral acceleration (see at least [0010], [0015], and [0018]; the damping compensation (i.e., damping current) relates to the change between the actual lateral acceleration and the reference lateral acceleration).

Regarding claim 7, Lim discloses all of the limitation of claim 1. Additionally, Lim discloses wherein the damping current is proportional to the vehicle speed (see at least [0010]; the damping compensation (i.e., damping current) relates to the vehicle velocity (i.e., vehicle speed)).

Regarding claim 8, Lim discloses all of the limitation of claim 1. Additionally, Lim discloses wherein the damping current is inversely proportional to a steering torque (see at least [0010]; the damping compensation (i.e., damping current) relates inversely to the column torque (i.e., steering torque) via a well-known physics relationship).

Regarding claim 9, Lim discloses a method of controlling vehicle steering (see at least [0002]), the method comprising: 
a reference lateral acceleration extraction step of extracting reference lateral acceleration based on a vehicle speed and a steering angle (see at least [0009]); 
a damping application condition determination step of determining whether a damping application condition is met on the basis of the reference lateral acceleration and actual lateral acceleration (see at least [0009] and [0015]; the damping application condition is based on the preset lateral acceleration (i.e., reference lateral acceleration) in comparison to a gain value (i.e., a difference between the reference lateral acceleration and the actual acceleration)); and 
a damping current control step of controlling damping current applied to an EPS motor when it is determined that the damping application condition is met (see at least [0002] and [0018]-[0022]; the damping controller, in response to a condition being satisfied alters the damping applied to the power steering motor (i.e., EPS motor)) wherein the reference lateral acceleration is proportional to a square of the vehicle speed and the steering angle (see at least [0022]; the preset lateral acceleration reference value (i.e., reference lateral acceleration) is inherently proportional to the square of the vehicle speed and the size of the steering angle as it is a well-known physics relationship).

Regarding claim 11, Lim discloses all of the limitation of claim 9. Additionally, Lim discloses wherein the reference lateral acceleration is proportional to a result value generated by substituting the vehicle speed for a preset lateral acceleration gain function and is proportional to the steering angle (see at least [0022]; the vehicle speed and size of the steering angle are each proportional to the preset lateral acceleration reference value (i.e., reference lateral acceleration value), because of a well-known physics relationship, and the function uses the preset lateral acceleration gain function to define the reference lateral acceleration).

Regarding claim 12, Lim discloses all of the limitation of claim 9. Additionally, Lim discloses wherein the damping application condition determination step comprises, when it is determined that the steering wheel is being returned in a state in which the steering wheel is released, determining that a damping application condition is met before the steering angle reaches a preset threshold angle (see at least Fig. 3 and [0004]-[0005]; a separate function for assisting the return operation including a return torque (damping) which is implemented once it is determined that the steering wheel has been released).

Regarding claim 13, Lim discloses all of the limitation of claim 12. Additionally, Lim discloses wherein the damping application condition determination step comprises, when an absolute value of the actual lateral acceleration is larger than an absolute value of the reference lateral acceleration by a preset threshold speed or more (see at least Fig. 3 and [0004]-[0005]; a separate function for assisting the return operation including a return torque (damping) which is implemented once it is determined that the steering wheel has been released), determining that the steering wheel is released (see at least [0008]; the steering control apparatus (i.e., damping application condition determiner) indicates when the steering wheel is released).

Regarding claim 14, Lim discloses all of the limitation of claim 9. Additionally, Lim discloses wherein the damping current is proportional to a difference between an absolute value of the actual lateral acceleration and an absolute value of the reference lateral acceleration (see at least [0010], [0015], and [0018]; the damping compensation (i.e., damping current) relates to the change between the actual lateral acceleration and the reference lateral acceleration).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663

/JAMES M MCPHERSON/Examiner, Art Unit 3663